Exhibit 10.1 ROYALTY AGREEMENT This ROYALTY AGREEMENT ("Agreement") is made and entered into this1st day of April, 1995, by and among CARRABBA'S ITALIAN GRILL, INC., a Florida corporation having its principal office located at 550 North Reo Street, Suite 200, Tampa, Florida 33609 (hereinafter "CIGI"), OUTBACK STEAKHOUSE, INC., a Delaware corporation having its principal office located at 550 North Reo Street, Suite 200, Tampa, Florida33609 (hereinafter "Outback"), MANGIA BEVE, INC., a Texas corporation having its principal office at 3125 Kirby Drive, Houston, Texas77098 (hereinafter "MBI"), CARRABBA, INC., a Texas corporation having its principal office at 3125 Kirby Drive, Houston, Texas77098 ("CI"), CARRABBA WOODWAY, INC., a Texas corporation having its principal office at 3125 Kirby Drive, Houston, Texas77098 ("CWI"), JOHN C. CARRABBA, III, an individual residing in the state of Texas ("Johnny Carrabba"), DAMIAN C. MANDOLA, an individual residing in the state of Texas ("Damian Mandola") and JOHN C. CARRABBA, JR., an individual residing in the state of Texas ("John C. Carrabba, Jr."). W I T N E S S E T H: WHEREAS, MBI is the sole and exclusive owner of a unique, distinctive system for the establishment of full service restaurants known as "Carrabba's Italian Grill®" which feature a specialized menu of Italian food and full bar service; and WHEREAS, in consideration for the covenants of CIGI and the payments to be provided for herein, MBI desires to transfer said system to CIGI. NOW, THEREFORE, in consideration of the mutual covenants contained herein, and after good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: ARTICLE I DEFINITIONS For purposes of this Agreement, the following definitions shall apply: 1.1Affiliate.The term "Affiliate" shall have the same meaning as such term has in the Securities and Exchange Act of 1934, as amended and the rules and regulations promulgated thereunder. 1.2Carrabba Entity(ies).The term "Carrabba Entity(ies)" shall mean each of MBI, CI, CWI, Johnny Carrabba, Damian Mandola and John Carrabba, Jr., individually and collectively, jointly and severally, and their Affiliates, heirs, administrators, representatives, successors and permitted assigns. 1.3CI License Agreement.The term "CI License Agreement" shall mean that certain Amended and Restated Carrabba's Restaurant Licensing Agreement of even date herewith between CIGI, as Licensor, and CI, as Licensee, pursuant to which CI was granted the right to operate one Restaurant located at 3115 Kirby Drive, Houston, Texas77098. 1.4CWI License Agreement.The term "CWI License Agreement" shall mean that certain Amended and Restated Carrabba's Restaurant Licensing Agreement of even date herewith between CIGI, as Licensor, and CWI, as Licensee, pursuant to which CWI was granted the right to operate one Restaurant located at 1399 South Voss, Houston, Texas. 1.5Florida License Agreement.The term "Florida License Agreement" shall mean that certain License Agreement of even date herewith between MBI as successor to theJoint Venture, as Licensor, and the Florida Partnership, as Licensee, pursuant to which theFlorida Partnership was granted the exclusive right to operate an unlimited number ofRestaurants in certain counties in the state of Florida. 1.6Florida Partnership.The term "Florida Partnership" shall meanCarrabba's of West Florida, Ltd., a Florida limited partnership. 1.7Joint Ventures.The term "Joint Ventures" shall mean collectively Carrabba/Outback Joint Venture, a Florida general partnership and Carrabba/Texas JointVenture, a Florida general partnership. 1.8Joint Venture License Agreements.The term "Joint Venture License Agreements" shall mean those certain Carrabba's Restaurant Licensing Agreements of even date herewith between MBI, as Licensor, and the Joint Ventures, as Licensees, pursuant to which the Joint Ventures were granted the right to operate an unlimited number of Restaurants in the state of Texas. 1.9Net Product Sales.The term "Net Product Sales" shall mean all monetary compensation received from the sale of products and services which are not sold at or from a Restaurant, whether for cash or credit and regardless of collection in the case of credit, reducedby (i) discounts, rebates and complimentary food and beverages, (ii) returns and exchanges, (iii) sales and other taxes and surcharges collected for transmittal to taxing authorities and (iv)revenue from catering activities done for charitable, marketing or community involvement purposes. 1.10Net Restaurant Sales.The term "Net Restaurant Sales" shall mean, with respect to any Restaurant, all monetary compensation received for the sale of all products and services at or from such Restaurant, whether for cash or credit and regardless of collection inthe case of credit, including the face value of gift certificates redeemed by customers, reducedby (i) discounts and complimentary food and beverages, (ii) sales and other taxes and surcharges collected for transmittal to taxing authorities, (iii) revenue received from the sale of gift 2 certificates and (iv) revenue from catering activities done for charitable, marketing or community involvement purposes. 1.11Outback.The term "Outback" shall mean Outback Steakhouse, Inc., a Delaware corporation. 1.12Outback Entities.The term "Outback Entities" shall mean each of CIGIand Outback, individually and collectively, and their Affiliates, successors and permitted assigns. 1.13Proprietary Marks.The term "Proprietary Marks" shall mean, collectivelyand individually, Federal Trademark/Service Mark Reg. No. 1,795,108 for Carrabba's withdesign; Federal Trademark/Service Mark Reg. No. 1,804,367 for Carrabba's with Pizza Chef Design; Federal Trademark/Service Mark Reg. No. 1,843,015 for Pizza Chef Design; Federal Trademark/Service Mark Reg. No. 1,865,848 for Carrabba's Italian Grill (stylized); and allother copyrights, trademarks, trade names, service marks, logos, emblems and other indicia of origin used to identify the System; together with all goodwill associated with all of theforegoing. 1.14Restaurant.The term "Restaurant" shall mean a restaurant utilizing the System, whether owned by CIGI, its Affiliates or by its licensees/franchisees. 1.15System.The term "System" shall mean the Carrabba's Italian Grill® restaurant concept and system and all elements, characteristics and properties thereof, including, without limitation, recipes and menu items; motif, design, decor and furnishings; trade dress and the Propriety Marks, trade secrets, know-how and other intellectual property; uniform standards, specifications and procedures for operations, quality and uniformity of products and services offered; procedures for inventory and management control; training and assistance; employee testing programs; marketing, advertising and promotional programs; together with all goodwill associated therewith. ARTICLE II TRANSFER OF SYSTEM 2.1Transfer of System.MBI hereby assigns, transfers and conveys outrightand absolutely to CIGI all ownership, right, title and interest in and to the System and the Proprietary Marks and all elements, characteristics and property thereof, and all goodwill associated therewith, free and clear of any lien, claim, encumbrance or retained interest whatsoever, subject to and except only the following: (a)CI's rights to operate one Restaurant pursuant to the CI License Agreement. 3 (b)CWI's rights to operate one Restaurant pursuant to the CWI License Agreement. (c)The Florida Partnership's rights to operate Restaurants as licensees pursuant to the Florida License Agreement. (d)The Joint Ventures' rights to operate Restaurants as a licenseepursuant to the Joint Venture License Agreements. (e)MBI’s contingent right of reversion specified in Section 8.5 hereof. 2.2Transfer of Rights as Licensor.MBI hereby transfers, assigns and conveysto CIGI all right, title and interest of MBI as Licensor under the CI License Agreement, theCWI License Agreement, the Florida License Agreement and the Joint Venture License Agreement.CIGI hereby accepts such assignment and agrees to be bound by, and herebyassumes the obligations of Licensor under the CI License Agreement, the CWI LicenseAgreement, the Florida License Agreement and the Joint Venture License Agreement. 2.3Limitation.Notwithstanding the foregoing, CIGI shall not use theProprietary Marks in connection with any product or service other than restaurant and catering services, food products, beverages, clothing and promotional items ancillary to the foregoing, except with the prior consent of MBI, which consent shall not be unreasonably withheld, delayed or conditioned.Nothing contained in this Section 2.3 shall be construed as a retention by MBIof any right to use the Proprietary Marks nor as a grant of any right to use the ProprietaryMarks. ARTICLE III ROYALTIES 3.1Restaurant Royalties.For each Restaurant owned by CIGI or a franchisee/licensee of CIGI (other than the Joint Venture, CI or CWI) which Restaurant firstopens to the public after January 1, 1995, CIGI shall pay to MBI an annual royalty fee duringthe term of this Agreement as follows: (a)For Restaurants whose annual Net Restaurant Sales are Two Million Seven Hundred Thousand Dollars ($2,700,000) or less, a royalty fee of one percent (1%) of Net Restaurant Sales; (b)For Restaurants whose annual Net Restaurant Sales exceed Two Million Seven Hundred Thousand Dollars ($2,700,000) but are less than Three Million Dollars ($3,000,000), a royalty fee of one and one quarter percent (1¼%) of Net Restaurant Sales; 4 (c)For Restaurants whose annual Net Restaurant Sales exceed Three Million Dollars ($3,000,000), a royalty fee of one and one half percent (1½%) of NetRestaurant Sales. 3.2Payment.For each Restaurant CIGI shall pay to MBI a monthly royaltyfee at the rate of one percent (1%) of Net Restaurant Sales for each of the first six months ofsuch Restaurant's operation.After the first six months of operation, such Restaurant's Net Restaurant Sales shall be annualized and the royalty fee shall be paid for the remainder of the calendar year based on annualized Net Restaurant Sales for the calendar year ending on the first December 31 after the Restaurant has completed its first six months of operation ("InitialCalendar Year").For each calendar year after the Initial Calendar Year, such Restaurant shallpay a monthly royalty fee based on the Net Restaurant Sales of the preceding calendar year (annualized for Restaurants open less than twelve months in the previous calendar year).Within thirty (30) days of the end of each calendar year, each Restaurant's actual Net Restaurant Salesfor such calendar year shall be determined and CIGI shall pay to MBI, or MBI shall refund toCIGI, as the case may be, any amounts necessary so that the actual royalty paid for suchcalendar year is as provided in Section 3.1.No royalty shall be paid on Net Restaurant Saleswhich occur after expiration or termination of this Agreement. 3.3Product Royalties.For each calendar year during the term of thisAgreement (beginning with 1995) CIGI shall pay to MBI a monthly royalty fee of one percent(1%) of Net Product Sales, payable as provided in Section 3.4.No royalty shall be paid on Net Product Sales which occur after expiration or termination of this Agreement. 3.4Payments and Reports.All monthly payments to MBI required by this Article III shall be paid by the tenth (10th) day of each month in respect of operations duringthe preceding calendar month, and shall be submitted, together with any reports or statements required under Section 4.5 hereof, to MBI at the address provided in Section 10.4 hereof.Any payment or report not actually received by MBI on or before such date shall be deemed overdue.If any payment is overdue, CIGI shall pay MBI, in addition to the overdue amount, interest onsuch amount from the date it was due until payment is received by MBI at the rate of eighteen percent (18%) per annum, or the maximum ratepermitted by law, whichever is less. ARTICLE IV COVENANTS OF OUTBACK ENTITIES The Outback Entities covenant and agree with the Carrabba Entities as follows: 4.1Development of Restaurants.CIGI shall use its best reasonable efforts to successfully promote and develop the System and to establish and operate, by itself and through licensees and franchisees, as many Restaurants as CIGI deems prudent, in its sole discretion. 5 4.2Payments of Royalties.CIGI shall use its best reasonable efforts tomaximize the Net Sales of each Restaurant and shall promptly pay or cause to be paid to MBIthe royalties provided for in Article III. 4.3Improvement of System.CIGI shall use its best reasonable efforts to modify and improve the System and to protect and defend the Proprietary Marks; provided, however, nothing contained herein shall be construed as obligating CIGI to initiate any legalaction against any particular infringer of any Proprietary Mark.All improvements,modifications and changes to the System or any element thereof shall be the sole and exclusive property of CIGI. 4.4Obligations as Licensor.CIGI shall fully perform all obligations of CIGIas Licensor under the CI License Agreement, the CWI License Agreement, the Florida License Agreement and the Joint Venture License Agreements, and CIGI will comply with all termsthereof and CIGI shall hold the Carrabba Entities harmless from all obligations of Licensor to licensees and franchisees and all other obligations of Licensor. 4.5Accounting and Records. (a)Monthly Reporting.CIGI shall maintain during the term of this Agreement, and shall preserve for at least five (5) years from the dates of their preparation, full, complete, and accurate books, records, and accounts prepared in accordance with generally accepted accounting principles and in sufficient detail to document the calculation of royalties hereunder. (b)Monthly Reports.CIGI shall submit to MBI no later than the tenth (10th) day of each month during the term of this Agreement, a remittance report accurately reflecting all Net Restaurant Sales and Net Product Sales during the preceding calendar month and such other data or information as MBI may reasonably request.In addition, and withoutlimiting the foregoing, CIGI shall submit a monthly and fiscal year-to-date profit and loss statement (which may be unaudited) for CIGI and the Restaurants, and shall submit copies ofall state sales tax returns for CIGI and the Restaurants. (c)Quarterly Reports.CIGI shall submit to MBI a quarterly balance sheet (which may be unaudited) within thirty (30) days after the end of each quarter of the fiscal year of the CIGI.Each such statement shall be signed by CIGI or by CIGI's treasurer or chief financial officer attesting that it is true and correct. (d)Annual Reports.CIGI shall submit to MBI complete audited annual financial statements of CIGI prepared by an independent certified public accountant satisfactoryto MBI, within ninety (90) days after the end of each fiscal year of CIGI, showing the resultsof operations of CIGI and the Restaurant during said fiscal year.Such statements shall include,at a minimum, a balance sheet, profit and loss statement and statement of sources and uses of funds. 6 (e)Additional Reports.CIGI shall submit to MBI, for review orauditing, such other forms, reports, records, information, and data as MBI may reasonablyrequest in order to verify the calculation of royalties payable pursuant to this Agreement. (f)Inspection Rights.MBI or its designated agents shall have the rightat all reasonable times to examine and copy, at MBI's expense, the books, records, and taxreturns of CIGI.MBI shall also have the right, at any time, to have an independent audit madeof the books of CIGI.If an inspection should reveal that any payments have been understatedin any report to MBI, then CIGI shall immediately pay to MBI the amount understated upon demand, in addition to interest from the date such amount was due until paid, at the rate of ten percent (10%) per annum, or the maximum rate permitted by law, whichever is less.If an inspection discloses an understatement in any report of five percent (5%) or more, CIGI shallpay interest at the rate of eighteen percent (18%) per annum or the maximum rate permitted bylaw, whichever is less, and in addition, shall reimburse MBI for any and all costs and expenses connected with the inspection (including, without limitation, travel, lodging and wages expenses and reasonable accounting and legal costs).The foregoing remedies shall be in addition to any other remedies MBI may have. (g)Expenses.All reports, forms and other information required bythis Section 4.5 shall be prepared at CIGI's expense and shall be submitted to MBI at the address indicated in Section 10.4 hereof. (h)Other Users of System.CIGI will cause all franchisees, licenseesand other users of the System to maintain and provide records of the type necessary to supportand document the reports to be provided hereunder. 4.6Non-Competition.Each Outback Entity covenants to MBI that, except as otherwise approved in writing by MBI, it shall not, during the term of this Agreement, directlyor indirectly, for itself or through, on behalf of, or in conjunction with any person, persons, partnership, limited liability company, corporation or any other entity, own, maintain, operate, engage in, license, franchise, be employed by or have any interest in, any Italian food restaurant utilizing any material proprietary component, element or property of the System other than Restaurants licensed to use the System and for which royalties are paid hereunder.Without limiting the generality of the foregoing, the parties further agree that for any such Italian food restaurant utilizing one or more material proprietary components, elements or properties of the System, CIGI shall remain obligated to pay royalties on sales of such restaurant to the sameextent as if such restaurant were a licensee or a franchisee of CIGI and utilizing the System. 4.7Right of First Refusal. (a)Restriction.The Outback Entities hereby covenant and agree thatno Outback Entity shall, directly or indirectly, in any manner whatsoever, transfer or offer to transfer the System (hereinafter referred to as a "Transfer"), except in accordance with the provisions of this Section 4.7.Any purported Transfer, no matter how effected, which does not 7 comply with the terms, conditions and procedures of this Section 4.7 shall be null and void and shall transfer no interest in the System.This Section 4.7 shall not apply to the grant in theordinary course of business of licenses and franchises to use the System. (b)Termination of Restrictions.Notwithstanding any contraryprovision hereof, the restrictions on Transfer and rights of first refusal contained in thisSection 4.7 shall terminate and thereafter be forever null and void if at any time on or before January 1, 2000 there are fifty (50) or more Restaurants open for business. (c)Right of First Refusal.In the event any Outback Entity("Transferor") desires to Transfer the System (and any Restaurants owned by CIGI or itsAffiliates) or a majority of the vote or value of the capital stock of CIGI, to any personor entity, the Transferor shall, prior to any such Transfer, give MBI written notice of such desire ("Notice of Transfer"), which notice shall specify the property to be transferred ("Property"),the identity of the proposed transferee, and the purchase price, including payment terms and the treatment of liabilities related to the Property ("Purchase Price").Any purported Notice ofTransfer that does not comply with the requirements of this subsection (c) shall be null and void and of no effect hereunder.Upon receipt of a proper Notice of Transfer, MBI shall thereuponhave the right to acquire all, but not less than all, of the Property specified in the Notice ofTransfer on terms identical to the Purchase Price.In the event the Purchase Price containsterms which MBI cannot reasonably duplicate, MBI shall have the right to substitute thereasonable cash equivalent thereof. MBI shall exercise the right of first refusal contained herein by givingwritten notice thereof ("Notice of Election") to the Transferor within thirty-five (35) days of the date of the Notice of Transfer.In the event MBI fails to give a Notice of Election to theTransferor within the thirty-five (35) day period, the purchase option contained herein shalllapse, and, if so requested by the Transferor, MBI shall give an affirmative written statementof non-exercise of the right of first refusal within five (5) days of request by the Transferor. The closing for any purchase hereunder shall be consummated and closedin CIGI's principal office on a date and at a time designated by MBI in a notice to theTransferor, provided such consummation and closing date shall occur within ninety (90) daysfrom the date of the Notice of Election.At such closing the Transferor shall execute and deliverall documents and instruments as are necessary and appropriate, in the opinion of counsel forMBI, to effectuate the transfer of the Property to MBI in accordance with the terms of theNotice of Transfer, and MBI shall deliver the Purchase Price. (d)Limitation.The right of first refusal contained in subsection (c)shall not apply to transfers to Outback or any Affiliate of Outback. (e)Transfer Permitted After Failure to Elect.In the event MBI doesnot elect pursuant to subsection(c) to exercise the purchase option specified therein, or in theevent the closing for any purchase pursuant to subsection(c) does not occur within the time 8 limits specified therein, then the Transferor shall be free to transfer the Property as was specifiedin the Notice of Transfer to the person or entity identified in the Notice of Transfer in exchangefor the exact Purchase Price as was specified in the Notice of Transfer; provided, however, thatthe closing and consummation of such transfer shall occur on or before the earlier of (i)sixty(60) days from the date of the Notice of Transfer if no Notice of Election was given; or (ii)one hundred twenty (120) days from the date of the Notice of Election; and provided further thatsuch transfer must comply with all other requirements of this Section 4.7.In the event such transfer is not so closed and consum­mated within such period, the purchase option granted toMBI in subsection(c) shall again be exercisable and the Transferor shall make no Transfer ofthe Property, or any right, title or interest therein, until he has again complied with all termsand provisions of this Section 4.7.In the event MBI does not elect pursuant to Section 4.7 to exercise the purchase option contained therein and the Transferor makes a permitted Transferin compliance with the terms and provisions of this Section 4.7, then the person or entity towhom such Property is transferred shall, as a condition to such transfer, agree in writing to be bound by all terms and provisions of this Agreement. (f)Effect of Transfer.Notwithstanding any Transfer of the System or anyportion thereof, unless MBI (or any Permitted Successor entitled to royalties hereunder at thetime of such transfer) otherwise agrees in writing, no Transfer shall relieve Outback, CIGI orany other transferring person or entity from any liability to pay royalties hereunder, which liabilities and obligations shall be joint and several as to such parties; and, unless otherwise so agreed by MBI or its Permitted Successor, all transferees of the System shall be and remainjointly and severally liable for the payment of such royalties and the performance of suchliabilities and obligations hereunder. ARTICLE V COVENANTS OF CARRABBA ENTITIES 5.1Non-Disclosure; Non-Solicitation.Except as required by law or asnecessary to protect its interests in legal proceedings involving the parties to this Agreement or thired parties, at no time during the term of this Agreement, or at any time thereafter, shall any Carrabba Entity, individually or jointly with others, for the benefit of any Carrabba Entity orany third party, publish, disclose, use, or authorize anyone else to publish, disclose, or use, any secret or confidential material or informa­tion relating to any aspect of the business or operationsof CIGI, the System or the Restaurants, including, without limitation, any secret or confidential information relating to the business, customers, trade or industrial practices, trade secrets, technology, recipes or know-how of CIGI, its Affiliates or the System.Moreover, during the term of this Agreement and for a period of two (2) years thereafter, no Carrabba Entity shalloffer employment to any then-current employee of any of CIGI, its Affiliates or licensees (other than a Carrabba Entity), or otherwise solicit or induce any employee of any of CIGI, itsAffiliates or licensees to terminate their employment, nor shall any Carrabba Entity act as an officer, director, employee, partner, independent contractor, consultant, principal, agent,proprietor, owner or part owner, or in any other capacity, for any person or entity which solicits 9 or otherwise induces any employee of any of CIGI, its Affiliates or licensees (other than aCarrabba Entity) to terminate their employment. 5.2Competition.Each Carrabba Entity covenants to CIGI that, except for the Restaurants owned by the Joint Ventures, CI and CWI, and except as otherwise approved in writing by CIGI, each Carrabba Entity shall not, during the term of this Agreement and for a continuous uninterrupted period commencing upon the expiration or termination of this Agreement, and continu­ing for two (2) years thereafter, directly or indirectly, for themselves,or through, on behalf of, or in conjunction with any person, persons, partnership or corpora­tion, own, maintain, operate, engage in, be employed by, or have any interest in, or lendany assistance to, any business which owns or operates one or more full service Italian food restaurants and which is, or is intended to be, located within thirty (30) miles of an existing or proposed Restaurant utilizing the System, whether owned by CIGI, its Affiliates or a licensee/franchisee of CIGI; provided, however, that during the term of this Agreement the foregoing geographic limita­tion shall not apply and, except for the Restaurants owned by theJoint Venture, CI and CWI, each Carrabba Entity shall be prohibited from such ownershipand/or activity regardless of whether such other business is within or without of the thirty-mile radius; and provided further, that this Section 5.2 shall not apply to any Permitted Transfereewho by the terms of Section 6.4(c) is entitled to own or operate not more than five restaurants.The term "proposed Restaurant" shall mean all locations for which CIGI (or its successor in interest as owner or the System), any Affiliate of CIGI, or any franchisee is conducting active, bonafide negotiations to secure a fee or leasehold interest with the intention of estab­lishing thereon a restaurant utilizing the System. This section shall not apply to ownership by a Carrabba Entity of less than one percent (1%) beneficial interest in the outstand­ing equity securities of any corporation requiredto file periodic reports under the Securities Exchange Act of 1934, as amended. 5.3Independent Covenants.The parties agree that each of the foregoing covenants shall be construed as independent of any other covenant or provision of thisAgreement.If all or any portion of a covenant in this ArticleV is held unreasonable or unenforceable by a court or agency having valid jurisdiction in an unappealed final decision to which CIGI is a party, each Carrabba Entity expressly agrees to be bound by any lesser covenant subsumed within the terms of such covenant that imposes the maximum duty permitted by law,as if the resulting covenant were separately stated in and made a part of this ArticleV. 5.4Modification.Each Carrabba Entity understands and acknowledges thatCIGI shall have the right, in its sole discretion, to reduce the scope of any covenant set forthin Sections5.1 and 5.2 of this Agreement, or any portion thereof, effective immediately upon receipt of written notice thereof; and each Carrabba Entity agrees that it shall comply forthwith with any covenant as so modified, which shall be fully enforceable against such Carrabba Entity. 5.5Claims Not a Defense.Each Carrabba Entity expressly agrees that the existence of any claims they may have against any Outback Entity, whether or not arising from 10 this Agreement, shall not constitute a defense to the enforcement by CIGI of the covenants inthis ArticleV.Each Carrabba Entity agrees to pay all costs and expenses (including reasonable attorneys' fees) incurred by CIGI in connection with any legal proceedings brought by CIGI to construe, interpret or enforce this ArticleV. 5.6Reasonableness of Restrictions; Reforma­tion; Enforcement.Each Carrabba Entity recog­nizes and acknowledges that the geographical and time limitations contained in this ArticleV are reasonable and properly required for the adequate protection of CIGI and theSystem.It is agreed by each Carrabba Entity that if any portion of the restrictions contained inthis ArticleV be unreasonable, arbitrary or against public policy, then the restrictions shall be considered divisible, both as to the time and to the geographical area, with each month of the specified period being deemed a separate period of time and each radius mile of the restricted territory being deemed a separate geographical area, so that the lesser period of time or geographical area shall remain effective so long as the same is not unreasonable, arbitrary or against public policy.The parties hereto agree that in the event any court of competentjurisdiction determines the specified period or the specified geographical area of the restricted territory to be unreasonable, arbitrary, or against public policy, a lesser time period orgeographical area which is determined to be reasonable, non­arbitrary, and not against publicpolicy may be enforced against each Carrabba Entity.If any Carrabba Entity shall violate anyof the covenants contained herein and if any court action is instituted by CIGI to prevent orenjoin such viola­tion, then the period of time during which the covenants of this Article V shall apply, as provided in this Agreement, shall be lengthened by a period of time equal to the period between the date of the breach of the terms or covenants contained in this Agreement and thedate on which the decree of the court disposing of the issues upon the merits shall become final and not subject to further appeal. 5.7Specific Performance.Each Carrabba Entity agrees that a breach of anyof the covenants contained in this Article V will cause irreparable injury to CIGI for which the remedy at law will be inadequate and would be difficult to ascertain and therefore, in the eventof the breach or threatened breach of any such covenants, CIGI shall be entitled, in addition toany other rights and remedies it may have at law or in equity, to obtain an injunction to restrain such Carrabba Entity from any threatened or actual activities in violation of any such covenants.Each Carrabba Entity hereby consents and agrees that temporary and permanent injunctive relief may be granted in any proceedings which might be brought to enforce any such covenantswithout the necessity of proof of actual damages, and in the event CIGI does apply for such an injunction, the Carrabba Entities shall not raise as a defense thereto that CIGI has an adequate remedy at law. 5.8Personnel.Each of CI, CWI and MBI shall require and obtain executionof covenants similar to those set forth in this ArticleV (including covenants applic­able duringthe term of a person's relation­ship with them and for two years after termination of such relationship) from any or all of the following persons:(a) all managers, kitchen managers and assistant kitchen managers of MBI, CI or CWI; (b) all officers, directors and holders of abenefi­cial interest of one percent (1%) or more of the securities of MBI, CI or CWI.Every 11 covenant required by this Section5.8 shall be in a form reasonably satis­factory to CIGI,including, without limitation, specific identification of CIGI as a third-party beneficiary of such covenants with the independent right to enforce them.Failure by MBI, CI or CWI to obtain execution of a covenant required by this Section5.8 shall constitute a default under this Agreement.Nothing contained in this Section5.8 shall be construed as a guarantee by MBI ofthe enforceability of such covenants of such personnel. 5.9 Ownership of Improvements.Each Carrabba Entity acknowledges andagrees that any and all improvements, modifications or additions to the System developed by any Carrabba Entity (or their employees) shall constitute part of the System and shall be the sole and exclusive property of CIGI. ARTICLE VI RESTRICTIONS ON TRANSFER 6.1Restriction Against Transfer.The Carrabba Entities hereby covenant and agree that no Carrabba Entity shall, directly or indirectly, in any manner whatsoever, transferor encumber, or offer to transfer or encumber (hereinafter referred to as "Transfer") any of its interest in the royalties provided for in Article III hereof, or any right, title or interest therein, whether now owned or hereafter acquired ("Royalty Interest"), except in accordance with the provisions of this Article VI. Any purported Transfer, no matter how effected, which does not comply with the terms, conditions and procedures of this Agreement shall be null and void and shall transfer no interest in the Royalty Interest, but such non-complying purported Transfer shall not relieveCIGI of any of its obligations under this Agreement. For purposes of this Agreement, a Transfer of a Royalty Interest shall include any issuance, disposition or en­cumbrance, of any shares of any class of capital stock of MBI or other ownership or voting interest in MBI, and all provisions of this ArticleVI shall apply to any such disposition or encumbrance. 6.2Transferees Bound.Any permitted trans­feree or assignee to whom aRoyalty Interest (or capital stock or other ownership or voting interest in MBI or any successorto MBI) may be transferred under the terms of this Agreement who is not at the time of such transfer a party to this Agreement shall take such Royalty Interest subject to all of the terms and conditions of this Agreement and shall not be considered to have title to such Royalty Interestuntil the transferee or assignee shall have accepted and assumed the terms and conditions of this Agreement by a written agreement to that effect. 6.3Transfers Subject to Rights of First Refusal.In the event MBI, or any shareholder of MBI, ("Transferor") desires to Transfer all orany part of its Royalty Interest or(i) in the case of MBI, issue additional shares of capital stock, or (ii) in the case of a share­holder 12 of MBI, Transfer capital stock or other ownership or voting interest in MBI] to any person or entity, the Transferor shall, prior to any such Transfer, give CIGI written notice of such desire ("Notice of Transfer"), which notice shall specify the Royalty Interest (or capital stock in MBI)to betransferred or issued, the identity of the proposed transferee, the purchase price for the Royalty Interest (or capital stock of MBI, as the case may be), and the terms for payment of the purchase price, ("Purchase Price").Any purported Notice of Transfer that does not comply with the requirements of this Section shall be null and void and of no effect hereunder.Upon receiptof a proper Notice of Transfer, CIGI shall thereupon have the right to acquire the Transferor's entire Royalty Interest (or entire capital stock in MBI, as the case may be), or such portionthereof as is specified in the Notice of Transfer, on terms identical to the Purchase Price or proportionately identical if CIGI elects to purchase the entire Royalty Interest (or entire capital stock, as the case may be) of the Transferor.In the event the Purchase Price contains termswhich CIGI cannot reasonably duplicate, CIGI shall have the right to substitute the reasonablecash equivalent thereof. CIGI shall exercise the right of first refusal contained herein by giving writtennotice thereof ("Notice of Election") to the Transferor within thirty-five (35) days of the dateof the Notice of Transfer.The Notice of Election shall specify whether CIGI elects to purchasethe entire Royalty Interest (or entire capital stock, as the case may be) of the Transferor, or, ifless, the portion thereof specified in the Notice of Transfer.In the event CIGI fails to give aNotice of Election to the Transferor within the thirty-five (35) day period, the purchase option contained herein shall lapse, and, if so requested by the Transferor, CIGI shall give anaffirmative written statement of non-exercise of the right of first refusal within five(5) days of request by the Transferor. The closing for any purchase hereunder shall be consum­mated and closed inCIGI's principal office on a date and at a time designated by CIGI in a notice to the Transferor, provided such consummation and closing date shall occur within ninety (90) days from the dateof the Notice of Election.At such closing the Transferor shall execute and deliver all documents and instruments as are necessary and appropriate, in the opinion of counsel for CIGI, toeffectuate the transfer of the Transferor's Royalty Interest (or capital stock of MBI, as the casemay be) to CIGI in accord­ance with the terms of the Notice of Transfer and CIGI shall deliverthe Purchase Price. 6.4Limitation.Notwithstanding any other provision of this Agreement, sharesof stock of MBI or interests in royalty payments hereunder may be transferred or assigned under the following circumstances, without giving rise to any right of first refusal under Section 6.3: (a)MBI may transfer or assign its interest in royalty payments hereunder, orany portion thereof, to any organization, association or other entity (a "Successor"), so long asthe capital stock of or other equity interests in such Successor are held only by or for theaccount of any one or more of the Carrabba Entities, or any other person or entity that wouldbe permitted to own stock of or equity interests in MBI or a Permitted Successor pursuant to clauses (b) and (c) below, or any combination of the foregoing persons (all such Successors 13 referred to collectively as "Permitted Successors"), provided that in each case the transferee ofsuch interest shall be subject to the same restrictions on further transfer as are contained in this Article VI including exceptions from such restrictions pursuant to this Section 6.4), andprovided, further, that for a period of five (5) years from the date of this Agreement followingeach such transfer, Johnny Carrabba or Damian Mandola, if both are then alive, shall have the exclusive right to vote a number of shares of stock of MBI and any Permitted Successorsufficient to elect their entire Board of Directors and to exclusively determine all matterssubmitted to shareholder vote; (b)In addition to transfers permitted by sections (a) or (c), shares of stock of,or other equity interests in, MBI or any Permitted Successor or any interest therein may be transferred to the spouse, children, grandchildren, nephews and nieces of Johnny Carrabba, Damian Mandola or John Carrabba, Jr., or to any trust for the benefit of one or more suchpersons (the foregoing collectively referred to as "Permitted Transferees"), provided that in each case the transferee of such shares or equity interests shall be subject to the same restrictions on further transfer as are contained in this Article VI; (including exceptions from such restrictions pursuant to this Section 6.4), and provided, further, that for a period of five (5) years from thedate of this Agreement following each such transfer, Johnny Carrabba and Damian Mandola, if both are then alive, shall have the exclusive right to vote a number of shares of stock of MBIand any Permitted Successor sufficient to elect their entire Board of Directors and to exclusively determine all matters submitted to shareholder vote; and (c)Shares of stock of, or other equity interest in, MBI or any PermittedSuccessor or any interest therein may be transferred to any person if, and only if (i) the transferis a bona fide gift by the transferor for which no monetary or property consideration or otherthing of value whatsoever is received, or a testamentary transfer or transfer by intestatesuccession or other transfer upon the transferor’s death, and (ii) the donee is not in any manner, directly or indirectly, through ownership in other entities or otherwise, engaged in the operationor ownership of restaurants; provided, however, that if the donee is a family member of Johnny Carrabba, Damian Mandola or John Carrabba, Jr. such donee may be involved in the ownershipor operation of not more than five (5) restaurants; provided, however, in the case of bona fide, recognized charitable organizations, ownership of stock in publicly traded corporations shall be allowed and in the case of all other donees, ownership of less than one percent (1%) of the outstanding shares of any class of securities of a publicly traded corporation shall be allowed (the foregoing also collectively referred to as "Permitted Transferees").The parties further agreethat any donee permitted to own or operate not more than five restaurants hereunder shallcontinue to be permitted to do so, notwithstanding any term or provision to the contrary in any other agreement between or among any of the Outback Entities and any of the Carrabba entities. 6.5Transfer Permitted After Failure to Elect. In the event CIGI does not elect pursuant to Section6.3 to exercise the purchase option specified therein, or in the event theclosing for any purchase pursuant to Section6.3 does not occur within the time limits specified therein, then the Transferor shall be free to transfer the exact portion of its Royalty Interest (or capital stock of MBI, as the case may be) as was specified in the Notice of Transfer to the 14 person or entity identified in the Notice of Transfer in exchange for the exact Purchase Price aswas specified in the Notice of Transfer; provided, however, that the closing and consummationof such transfer shall occur on or before the earlier of (i)sixty (60) days from the date of theNotice of Transfer if no Notice of Election was given; or (ii)one hundred twenty (120) daysfrom the date of the Notice of Election; and provided further that such transfer must complywith all other requirements of this ArticleVI.In the event such transfer is not so closed and consum­mated within such period, the purchase option granted to CIGI in Section6.3 shall againbe exercisable and the Transferor shall make no Transfer of any portion of its Royalty Interest(or capital stock in MBI), or any right, title or interest therein, until he has again complied withall terms and provisions of this Article.In the event CIGI does not elect pursuant to Section6.3to exercise the purchase option contained therein and the Transferor makes a permitted Transferin compliance with the terms and provisions of this Article, then the person or entity to whomsuch Royalty Interest (or capital stock of MBI) is transferred shall neverthe­less acquire such Royalty Interest (or capital stock) subject to the restrictions imposed on such Royalty Interest(or capital stock) under this ArticleVI as to further transfers of such Royalty Interest (or capital stock), and provided further that as a condition to such transfer any such transferee shall agreein writing to be bound by all terms and provisions of this Agreement. 6.6Purchase Option on Bankruptcy of JohnC. Carrabba,III DamianC.Mandola and JohnC. Carrabba, Jr. (a)For purposes of this Agreement, the term "Bankrupt" or"Bankruptcy" means, with respect to any person, a situation in which (i) such person shall filea voluntary petition in bankruptcy or shall be adjudicated as bankrupt or insolvent, or shall fileany petition or answer seeking any reorganization, arrangement, composition, readjust­ment, liquida­tion, dissolution or similar relief for itself under the present or future applicable Federal, state or other statute or law relating to bankruptcy, insolvency, or other relief for debtors, orshall seek or consent to or acquiesce in the appoint­ment of any trustee, receiver, conservator or liquidator of such person or of all or any substantial part of its properties or its rights under this Agreement (the term "acquiesce", as used in this definition, includes the failure to file a petitionor motion to vacate or discharge any order, judgment or decree within twenty (20) days afterentry of such order, judgment or decree); (ii) a court of competent jurisdiction shall enter anorder, judgment or decree approving a petition filed against such person seeking areorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under the present or any future Federal Bankruptcy Act, or any other present or futureapplicable Federal, state or other statute or law relating to bankruptcy, insolvency, or other relief for debtors, and such person shall acquiesce in the entry of such order, judgment or decree orsuch order, judgment or decree shall remain unvacated and unstayed for an aggregate of thirty(30) days (whether or not consecutive) from the date of entry thereof, or any trustee, receiver, conservator or liquidator of such person or of all or any substantial part of its property or itsrights under this Agreement shall be appointed without the consent or acquiescence of suchperson and such appointment shall remain unvacated and unstayed for an aggregate of thirty (30) days (whether or not consecutive); (iii) such person shall admit in writing its inability to pay its debts as they mature; (iv) such person shall give notice to any governmen­tal body of insolvency 15 or pending insolvency, or suspen­sion or pending suspension of operations; or (v) such personshall make an assignment for the benefit of creditors or take any other similar action for the protection or benefit of creditors. (b)Options. (i)Upon the Bankruptcy of JohnC. Carrabba,III ("Johnny Carrabba"), DamianC. Mandola ("Damian Mandola"), or JohnC. Carrabba, Jr. ("JohnCarrabba, Jr.") CIGI shall have an option to purchase all of the shares of capital stock of MBI(and any Successor) the bankrupt at his Bank­ruptcy (the "Bankrupt"), and if such option is exercised, the Bankrupt's estate (or legal representative, as the case may be), shall be obligatedto sell to CIGI all of the shares of capital stock of MBI (and any Successor) owned by theBankrupt (the "Shares"). (ii)In the event the Bankruptcy of both Johnny Carrabba and Damian Mandola occurs within one hundred twenty (120) days of each other, CIGI shall havean option to purchase the entire Royalty Interest owned by MBI, and if such option is exercised,the Bankrupts' estate (or legal representative, as the case may be), shall be obligated to causeMBI to sell to CIGI all of the Royalty Interest owned by MBI. (c)Limitation.Notwithstanding any contrary provision of this Section6.6, the purchase options granted to CIGI pursuant to this Section6.6 shall not applyif, and to the extent, upon the death or Bankruptcy of Johnny Carrabba, Damian Mandola or John Carrabba, Jr., such Bankrupt person's Shares are devised or transferred to one or more persons,all of whom are Permitted Transferees as defined in Sections 6.4(b) and 6.4(c).If either ofJohnny Carrabba or Damian Mandola shall become Bankrupt, then within the 120-day period described in Section 6.6(d), the one of Johnny Carrabba or Damian Mandola who is notbankrupt (or if such person is deceased the largest single transferee of his interest) shall havethe right to purchase the shares of MBI owned by the Bankrupt and upon such purchase, CIGIshall not have any option to purchase such shares from the Bankrupt or his estate. (d)Exercise.The purchase options granted in this Section6.6 are exercisable at any time within one hundred twenty (120) days from the date of qualification ofthe executor, administrator, trustee, personal representative or other legal representative ("Representative") of the Bankrupt's estate (the "Exercise Period"), and if not exercised withinsuch time period shall lapse.CIGI shall exercise the options by written notice to the Representative of its election to exercise. (e)Purchase Price.The purchase price to be paid for the Bankrupt's Shares or MBI's Royalty Interest, as the case may be, shall be the Value thereof, determinedas provided in Section6.7 hereof.The purchase price to be paid by CIGI for the RoyaltyInterest or Shares purchased pursuant to this Section6.6 shall be paid in cash or immediately available funds at Closing. 16 (f)Documentation.At the Closing of any purchase pursuant to this Section6.6, the Representative or MBI, as the case may be, shall execute and deliver to CIGIsuch documents, affidavits and instruments of conveyance and warranty as are reasonably necessary, in the opinion of counsel for CIGI, to transfer, convey and validly vest in CIGI good, marketable and absolute title to the Royalty Interest or Shares being purchased, free and clearof any lien, claim, pledge, security interest, or other encumbrance of any kind or character whatsoever. (g)Closing.The Closing for any purchase pursuant to this Section6.6 shall be held at the principal office of CIGI at a date and time mutually acceptable to CIGI andthe Representative, provided that if they are unable to agree on a mutually acceptable date, the Closing shall be held sixty (60) days following final determination of Value pursuant to Section6.7. 6.7Value.For purposes of this Article VI only, the term "Value" shall meanthe fair market value (i.e., the value at which a willing purchaser and a willing seller would,under normal circumstances, purchase and sell, both cognizant of all relevant factors, and neither being under a compulsion to buy or sell) of the Property in question, as of the date of the notice exercising any right to purchase or sell under this Agreement, determined in the followingmanner: (a)Agreement.In the event a determination of Value is required, such determination shall be made by agreement in writing of MBI or the Representative of aBankrupt, as the case may be, (the "Seller"), on the one hand, and by CIGI (the "Purchaser"),on the other hand. (b)Procedure.If the persons specified in paragraph(a) of thisSection6.7 fail to agree in writing upon the Value of the property in question within thirty (30) days of the date of any notice given exercising any right to purchase (the "Agreement Period"), then the Value of such property shall be determined as follows, which determination shall befinal, binding, and conclusive upon all persons affected by such determination: (i)The Seller and the Purchaser shall agree upon a mutually acceptable appraiser within ten (10) days following the end of the Agreement Period, or, in the event such persons fail to so agree, two (2) appraisers shall be appointed within fifteen (15) days following the end of the Agreement Period, one by the Seller, and a second by the Purchaser.If the Seller, on the one hand, or the Purchaser, on the other hand, fail to appoint an appraiser within the fifteen (15) day time period specified herein, the sole appraiser appointed within such fifteen (15) day time period shall be the sole appraiser of the Value of the property in question.Each of the Seller and the Purchaser shall promptly provide notice of the name of the appraiserso appointed by such parties, respectively, to the other.Athird appraiser, if the initial two appraisers are appointed, shall be appointed by the mutual agreement of the first two appraisersso appointed, or, if suchfirst two appraisers fail to agree upon a third appraiser within twenty(20) days following the end of the Agreement Period, either the Seller or the Purchaser may 17 demand that appointment of an appraiser be made by the then Director of the Regional Office of the American Arbitration Association located nearest to Tampa, Florida, in which event the appraiser appointed thereby shall be the third appraiser.Each of the three appraisers shallsubmit to each of the Seller and the Purchaser, within thirty (30) days after all appraisers havebeen appointed (the "Appraisal Period"), a written appraisal of the Value of the property in question. (ii)In connection with any appraisal conducted pursuant to this Agreement, the parties hereto agree that any appraiser appointed hereunder shall be given full access during normal business hours to all books, records and files of the parties relevant to a valuation of the property in question. (iii)If three appraisers are appointed, the Value of the propertyin question shall be equal to the numerical average of the three appraised determinations;provided, however, that if the difference between any two appraisals is not more than ten percent (10%) of the lower of the two, and the third appraisal differs by more than tenpercent (10%)of the lower of the other two appraisals, the numerical average of such two appraisals shall be determinative. (c)Qualifications.Any appraiser, to be qualified to conductanappraisal hereunder, shall be an independent appraiser (i.e., not affiliated with the Seller or the Purchaser), who shall be reasonably competent as an expert to appraise the value of the propertyin question.If any appraiser initially appointed under this Agreement shall, for any reason, be unable to serve, a successor appraiser shall be promptly appointed in accordance with the procedures pursuant to which the predecessor appraiser was appointed. (d)Time.Notwithstanding the foregoing, if the deter­mination of the Value of the property in question byap­praisal is not completed and all appraisal reportsdelivered as provided for herein within the Appraisal Period, then all closing, payment, andsimilar dates subsequent thereto shall be automatical­ly extended one (1) day for each daydelivery of the appraisal reports is delayed beyond the end of the Appraisal Period. (e)Costs.The costs of the appraiser appointed by the Seller shall be borne by the Seller.The costs of the appraiser appointed by the Purchaser shall be borne bythe Purchaser.The costs of the third appraiser, if any, or the sole appraiser, in the event theSeller and Purchaser mutually agree upon a single appraiser, shall be borne equally by the Seller and the Purchaser. ARTICLE VII REPRESENTATIONS AND WARRANTIES 7.1Representations and Warranties.The Carrabba Entities represent andwarrant to CIGI as follows: 18 (a)Organization and Standing.MBI is a corporation duly organized and validly existing under the laws of the state of Texas with its principal place of business at the address previously set forth in this Agreement and has the power and authority to carry on its businesses as presently conducted. (b)Power and Authority.MBI has all necessary power and authority, corporate and otherwise, to (i) conduct its businesses as presently conducted, (ii) execute and deliver this Agreement and all other agreements required to be executed and delivered pursuantto this Agreement, and (iii) consummate the transactions provided for herein and therein. (c)Due Authorization.The execution and delivery of this Agreement and the consummation of the transactions contemplated herein have been duly authorized by all necessary corporate action on the part of MBI, and this Agreement constitutes the valid andlegally binding agreement of MBI enforceable in accordance with the terms hereof. (d)Conflicts; Defaults.Neither the execution and delivery of this Agreement by MBI, nor the performance of its obligations hereunder, will violate, conflict withor constitute a default under, or result in the acceleration of any obligation under the Articlesof Incorporation or Bylaws of MBI, nor any indenture, mortgage, agreement, contract, lien, instrument, permit, deed, lease, order, judgment, decree or other restriction or agreement towhich MBI's assets are bound, and will not constitute an event which, after notice or lapse of time or both, will result in such violation, conflict, default or acceleration.The execution and delivery of this Agreement by MBI, and the performance by it of the transactions contemplated hereby, will not, except as specifically authorized herein, result in the creation or imposition ofany liens or other rights, whether legal or equitable, in any third person or entity upon or against any of MBI's assets or against MBI, and will not violate any law, judgment, decree, order, rule or regulation (collectively "Law") of any governmental authority applicable to MBI or its assets. (e)Legal Proceedings.Except for personal injury claims resulting from the operation of the Restaurants in the ordinary course of business, there is no litigation,action, suit, investigation, claim or proceeding (collectively "Litigation") pending or, to theirbest knowledge, threatened against MBI or affecting MBI's assets or the System.To the best knowledge of MBI, no condition, event, fact or circumstance exists which could give rise tosuch Litigation. (f)Consents.With respect to the transaction contemplated by this Agreement, no consent, waiver, approval or authorization of or declaration or filing with, any governmental agency or authority or other public persons or entities is required in connection with execution or delivery by MBI of this Agreement or the consummation by MBI of thetransactions contemplated hereby, the failure of which to be obtained would have a material adverse effect on the ability of MBI to consummate the transactions contemplated hereby. (g)Ownership of MBI.Johnny Carrabba and Damian Mandola are the sole share­holders and sole directors of MBI.Johnny Carrabba and Damian Mandola each own 19 500 shares of ClassA voting common stock in each of CI and CWI.The only other shareholderof the Carrabba Entities is JohnCarrabba, Jr., who owns One Hundred Eleven (111) shares of ClassB Non-Voting common stock in each of CI and CWI. (h)Ownership of the System.As of the date hereof, MBI is the sole owner of the System and all elements, characteristics and property thereof, and all goodwill associated therewith.Except for rights specifically granted pursuant to this Agreement, the CI License Agreement, the CWI License Agreements, the Florida License Agreement and the Joint Venture License Agreement, none of the Carrabba Entities or the Principals have any right,title, interest or claim in or to the System or any element, characteristic or property thereof, norany goodwill associated therewith.Upon execution and delivery hereof, CIGI shall be the sole owner of the System and Proprietary Marks and all elements, characteristics and propertiesthereof, and all goodwill associated therewith, and no other person or entity shall have any rightor claim thereto except pursuant to and as provided in the CI License Agreement, the CWILicense Agreement, the Florida License Agreement and the Joint Venture License Agreements. (i)Miscellaneous.No representation or warranty by the CarrabbaEntities under this Agreement and no statement made by the Carrabba Entities in any closing document delivered pursuant to this Agreement contains or will contain any untrue statement ofa material adverse fact or omits or will omit to state a material adverse fact necessary to makeany such representation or warranty or state­ment not misleading. 7.2Representations and Warranties.Each Outback Entity represents andwarrants to the Carrabba Entities and the Principals as follows: (a)Organization and Standing.CIGI is a corporation duly organizedand existing in good standing under the laws of the State of Florida; Outback is a corporationduly organized and existing in good standing under the laws of the State of Delaware; and eachhas all necessary power to own its property and to carry on its business as presently conducted. (b)Power and Authority.CIGI and Outback have all necessary powerand authority, corporate and otherwise, to (i)conduct their businesses as presently conducted, (ii)exe­cute and deliver this Agreement and all other agreements required to be executed and delivered pursuant to this Agreement, and (iii)consummate the transactions provided for herein and therein. (c)Due Authorization.The execution and delivery of this Agreement,and the consummation of the transactions provided for herein, have been duly authorized by all necessary corporate action on the part of the Outback Entities and Outback.This Agreement constitutes the legally binding agreement of the Outback Entities and Outback, enforceable in accordance with its terms. (d)Conflicts; Defaults.Neither the execution and delivery of this Agreement nor the consummation of any transaction herein con­templated is an event which of 20 itself, or with the giving of notice or the passage of time, or both, would constitute a violation of, conflict with or result in a breach of, or constitute a default under the Articles ofIncorporation or Bylaws of the Outback Entities or any of the terms, conditions or provisionsof any indenture, mortgage, lien, lease, agreement, contract, instrument, order, judgment,decree, or other restriction or agreement or instrument to which the Outback Entities or any subsidiary or affiliate of the Outback Entities is now a party or by which it is bound, or resultin the creation or imposition of any lien, charge or encumbrance of any kind upon the property or assets of the Outback Entities or any sub­sidiary or af­filiate of the Outback Entities pursuantto the terms of any such agreement or instrument. (e)Consents.With respect to the transactions contemplated by this Agreement, no consent, waiver, approval, license or authorization of, or declaration or filingwith, any governmental agency or authority or other public persons or entities is required in connection with execution or delivery by the Outback Entities of this Agreement or the consummation by the Outback Entities of the transactions contemplated hereby, the failure of which to be obtained would have a material adverse effect on the ability of the Outback Entitiesto consummate the transactions contemplated hereby. (f)Miscellaneous.No representation or warranty by the OutbackEntities under this Agreement and no statement made by the Outback Entities in any closing document delivered pursuant to this Agreement contains or will contain any untrue statement ofa material fact or omits or will omit to state a material fact necessary to make any such representation or warranty or state­ment not misleading. ARTICLEVIII SURVIVAL, INDEMNIFICATION AND REMEDIES 8.1Survival of Representations and Warranties.All representations,warranties and covenants made or given by the parties in this Agreement shall survive the consummation of all transactions contemplated herein, and shall continue in force throughout the term of this Agreement. 8.2Indemnification by the Carrabba Entities.Each of the Carrabba Entitiesshall be obligated, jointly and severally, to indemnify the Outback Entities against, hold the Outback Entities harmless from, and reimburse the Outback Entities for, any and all claims,loss, damages, costs and expenses, including, without limitation, reasonable attorneys' fees, court costs (whether at trial or appeal, in arbitration, or otherwise) and the costs and expensesof investigation (collec­tively, "Liability" or "Liabilities," as appropriate), incurred by theOutback Entities and which arise out of or in connection with: (i) any breach by any of the Carrabba Entities of any representation or warranty made by the Carrabba Entities and containedin this Agreement.; or (ii) any failure by the Carrabba Entities to perform any covenant or agreement of the Carrabba Entities contained in this Agreement. 21 8.3Indemnification by the Outback Entities.The Outback Entities shall indemnify the Carrabba Entities against, hold the Carrabba Entities harmless from, andreimburse the Carrabba Entities for, any and all Liabilities, as defined in Section 8.2 hereof, incurred by the Carrabba Entities and which arise out of or in connection with:(i) any breachby the Outback Entities of any representation or warranty of the Outback Entities contained inthis Agree­ment; or (ii) any failure by the Outback Entities to perform any covenant or agreementof the Outback Entities contained in this Agreement. 8.4Indemnification Procedures.In case any claim or proceeding (including, without limitation, any claim, investi­gation or proceeding by any governmental authority) shallbe instituted affecting any indemnified person in respect of which indemnity will be sought pursuant to Section 8.2 or Section 8.3 hereof, such indemnified person shall promptly(considering the circumstances) notify the indemnifying person in writing, and the indemnifying person, within thirty (30) days following such notification from the indemnified person, shallretain counsel reasonably satisfactory to the indemnified person (which satisfaction shall not be unreasonably delayed, withheld or conditioned) to represent the indemnified person and anyothers the indemnifying person may designate in such proceeding, and shall pay the fees and disburse­ments of such counsel related to such proceeding.In any such proceeding, any indemnified person shall have the right to retain its own counsel, but the fees and disbursementsof such counsel shall be at the expense of such indemnified person unless:(i) the indemnifying person shall have failed to retain counsel for the indemnified person as required herein; or, (ii) counsel retained by the indemnifying person for the indemnified person would be inappropriate due to actual or potential differing interests between such indemnified person and any otherperson represented by such counsel in such proceeding.It is understood that the indemnifying person shall not, in connection with any proceeding or related proceedings in the samejurisdiction, be liable for the fees and disbursements of more than one separate firm qualifiedin such jurisdiction to act as counsel for the indemnified person.The indemnifying person shall not be liable for any settlement of any proceeding effected without its written consent, but, if settled with such consent, or upon a final judgment for the plaintiff, the indemnifying personshall, to the extent required pursuant to the terms of this ArticleVII, indemnify the indem­nified person from and against any and all Liabilities by reason of such settlement or judgment.The indemnified person shall also have the right to consent in writing in advance of any such settlement, but such consent shall not be unreasonably withheld.If any third-party claim ismade for which indemnification is asserted hereunder (a "Third-Party Claim"), or in the eventany claim for indemnifi­cation is made directly by one party against the other (a "Direct Claim"),in the event such Third-Party Claim or Direct Claim is unsuccessful, the party against whomsuch claim for indemnification is made shall be entitled to recover from the party claiming a right to indemnification all Liabilities incurred by the party against whom such claim for indemnification is made in the defense of such Third-Party Claim or Direct Claim forindemnifica­tion.No pre-proceeding settle­ment of any item which will give rise to a claim for indemnifica­tion hereunder shall be effected in the absence of the prior written consent of the indemnifying person, which consent shall not be unreasonably withheld. 22 8.5Remedies. (a)The parties agree that the remedies available for any breach, defaultor invalidity or unenforceability of any representation, warranty, covenant or agreementcontained in this Agreement shall be limited to one or more of:(i) monetary damages, (ii) declaratory relief, (iii)specific performance or (iv) other injunctive relief.Except in the caseof actions seeking a declaration that this Agreement is terminated in accordance with the termsof Section 9.1, in no event shall the Outback Entities be entitled to a remedy which allows an Outback Entity to retain ownership of the System but terminates the obligation to pay royaltiesas provided in Article III (however, an offset of damages against royalties due or to become due shall be allowed).In no event shall the Carrabba Entities be entitled to a remedy which divests CIGI of ownership of the System or any element thereof, or which imposes any significant limitation on CIGI's absolute ownership rights to the System, or which grants any CarrabbaEntity or any third party any rights to use the System or elements thereof except pursuant to existing Licensing Agreements, except for MBI’s reversion rights under this Section 8.5. (b) The parties acknowledge and agree that MBI's transfer and conveyance of the System to CIGI pursuant to Article II hereof constitutes the sole consideration for CIGI's (and its successors and assigns) obligations to pay royalties pursuant to Article III hereof.In accordance with the foregoing, from and after the date of this Agreement, CIGI's obligations to pay royalties pursuant to Article III hereof shall in no respect be conditioned upon the performance by MBI of any further act; and all obligations and covenants of MBI and the Carrabba's Entities hereunder constitute covenants and agreements that are independent ofCIGI's obligations to pay royalties pursuant to Article III hereof (subject to CIGI's right of offset referred to in (c) below). (c)In furtherance of the foregoing, in the event that notwithstandingthe express intention and agreement of the parties as set forth herein, CIGI or any trustee forCIGI in bankruptcy or other representative, successor or assign of CIGI should ever obtain any court order, judgment, or ruling in any bankruptcy, receivership or other insolvency proceedingof which CIGI is the subject, or any other proceeding, permanently terminating CIGI'sobligation to pay royalties when and as due pursuant to Article III hereof (but not including any temporary abatement during violation of non-competition covenants or as offset againstdamages), including as a result of a rejection of this Royalty Agreement as an executory contractor a discharge of such obligations or otherwise, the System, and all ownership rights thereinshall immediately revert to and become the property of MBI and CIGI or such other party shall immediately take all steps necessary to effect such retransfer and reconveyance. (d)If Licensor shall be delinquent in the payment of any amount (excluding bona fide amounts in controversy) (and not including any temporary abatement by reason of offset during violation of non-competition covenants or as offset against otherdamages) payable under Article III hereof for more than six months and either (i) Licensor orany of its Affiliates has granted to any party any interest in any revenues or assets of CIGI, any other Outback Entity or any Restaurant that is by its terms prior in right to payment to, or 23 otherwise prevents MBI’s realization of, MBI’s rights to receive royalties under Article III asdue under this Agreement (excluding a mortgage, security interest or other encumbrance with respect to debt-financed assets (other than the System and elements thereof) which is granted tothe lender who provided the funds to acquire such assets) or (ii) Licensor fails to commence and thereafter dililgently pursue the termination of all license, franchise or other rights to use the System of any party that is three months or more delinquent in payment of royalties due fromit (other than immaterial delinquencies resulting from miscalculations or oversights made in good faith), then in either such event the System and all ownership rights therein shall immediately revert to and become the property of MBI, and CIGI or such other party shall immediately takeall steps necessary to effect such retransfer and reconveyance. (e)CIGI will cooperate with MBI and take such actions as MBI shall reasonably request to grant and perfect a security interest to MBI to secure its reversionaryinterest in the System as specified in this Section 8.5. 8.6Failure to Develop System.If (i) CIGI or any of its Affiliates publiclystates that it no longer intends to increase the number of Restaurants or (ii) during any twelve consecutive calendar months, no new Restaurants become subject to the payment of royalties hereunder (except that if a Restaurant was reasonably scheduled to open during such twelve- month period but the opening of the Restaurant was delayed by circumstances beyond CIGI’s control, then such Restaurant shall be treated as having been subject to the payment of royaltiesas of the date it was reasonably scheduled to open, provided that the Restaurant must actually become subject to the payment of royalties within one hundred eighty (180) days of the date itwas reasonably scheduled to open), then (x) MBI (or any entity controlled by MBI, Johnny Carrabba or Damian Mandola) shall be permitted to own and operate Restaurants utilizing the System, (y) CIGI shall grant to the entity owning such Restaurants a no-fee license insubstantially the same form as the Amended and Restated Licensing Agreementbetween CIGI nad Carrabba’s Inc. executed the date hereof which will enable the entity to utilize the System and (z) the first proviso of Section 5.2 of this Agreement shall not be applicable.Further, any restriction in any other agreement among all or some of the parties hereto which would restrict the ability of MBI, Johnny Carrabba or Damian Mandola to utilize this Section8.6 shall be inapplicable to any of the activities permitted under this Section 8.6. ARTICLE IX TERMINATION; CONVERSION 9.1Term.The term of this Agreement shall commence upon execution of this Agreement and shall continue in full force and effect until termination.This Agreement shall terminate upon the first to occur of: (i) agreement of CIGI and MBI (or their respectivesuccessor in interest) to terminate this Agreement or(ii) conversion of MBI's royalty rights pursuant to Section 9.2.Upon termination of this Agreement as a result of conversion of MBI's royalty rights pursuant to Section 9.2, Outback shall retain all ownership rights to the System,and all other obligations of the parties under this Agreement shall terminate (including all 24 obligations to pay royalties) except for obligations which by their express terms continue in force beyond expiration or termination of this Agreement. 9.2Conversion.In the event CIGI, or any successor to CIGI as owner of the System, determines to make an initial public offering of any class of its capital stock pursuantto a registration statement filed under the Securities Act of 1933, as amended (or any successorlaw), CIGI (or its successor) shall give prompt written notice thereof to MBI and shall provide MBI with such information as is then available to CIGI regarding the terms of the proposed offering.The Carrabba Entities agree to keep all such information confidential.CIGI shall promptly arrange a meeting among CIGI, MBI and the managing underwriter of the proposed offering. At such meeting, CIGI, MBI and the managing underwriter shall attempt in goodfaith to establish the value of MBI's royalty rights immediately prior to the proposed offering.For a period of five business days following such meeting, MBI shall have the right (but not the obligation), exercisable by written notice which must be received by CIGI prior to 5:00 p.m. eastern time on the fifth business day, to convert its royalty rights under this Agreement intonewly issued capital stock of CIGI (or its successor) of the same class as is to be sold in the proposed initial offering.MBI shall receive a number of shares of capital stock which have avalue (based on the proposed initial offering price to the public) equal to the value of MBI'sroyalty rights as agreed upon by the parties, subject to no commission or other deduction. This conversion option is a one-time only option available only in connection with CIGI's (or its successor's) initial public offering of any class of capital stock.If not timely exercised as provided in the preceding paragraph this conversion option shall forever lapse. ARTICLEX MISCELLANEOUS 10.1Severability.Each section, subsection and lesser section of this Agreement constitutes a separate and distinct undertaking, covenant or provision hereof.In the event thatany provision of this Agreement shall be determined to be invalid or unenforceable, suchprovision shall be deemed limited by construction in scope and effect to the minimum extent necessary to render the same valid and enforceable, and, in the event such a limitingconstruction is impossible, such invalid or unenforce­able provision shall be deemed severed from this Agreement, but every other provision of this Agreement shall remain in full force andeffect. 10.2Consents.Whenever any party's consent is required under this Agreement, such consent (unless otherwise specifically provided herein) shall not be unreasonably withheld, delayed or conditioned. 10.3Good Faith.The parties hereto covenant to deal with each other fairly and in good faith. 25 10.4Notices.Any notice, request, instruction or other document to be given hereunder by any party shall be in writing and delivered personally or sent by registered orcertified mail, postage prepaid, to: To MBI, CI, JohnnyMANGIA BEVE, INC.
